UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6111


WILLIAM DAWSON,

                     Petitioner - Appellant,

              v.

N.C. INNOCENCE INQUIRY COMMISSION; KENDRA MONTGOMERY-
BLINN,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-hc-02075-D)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Dawson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         North Carolina prisoner William Dawson seeks to appeal the district court’s order

denying his motion seeking reconsideration of the court’s order denying a previous Fed. R.

Civ. P. 59(e) motion, which sought reconsideration of the district court’s order dismissing

Dawson’s 28 U.S.C. § 2254 petition. Because this most recent reconsideration motion *

sought vacatur of the court’s earlier order denying reconsideration of Dawson’s § 2254

petition and asked the court to liberally construe the habeas petition as raising an additional

claim, the district court’s order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); see also Gonzalez v. Crosby,

545 U.S. 524, 531-32 (2005); United States v. McRae, 793 F.3d 392, 397-99 (4th Cir.

2015).

         A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists could find the district court’s assessment of the constitutional claims debatable or

wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim of the denial of




         Although Dawson’s most recent motion was styled as seeking relief under Rule
         *

59(e), the motion was filed more than 28 days after the district court’s order denying
Dawson’s prior Rule 59(e) motion and, thus, is properly construed as a Fed. R. Civ. P.
60(b) motion. See Fed. R. Civ. P. 59(e).

                                              2
a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

      Absent prefiling authorization from this court, the district court lacked jurisdiction

to entertain the reconsideration motion, which was, in actuality, a successive § 2254

petition. See 28 U.S.C. § 2244(b)(3). Accordingly, we deny a certificate of appealability

and dismiss Dawson’s appeal. To the extent Dawson is seeking authorization to file a

successive § 2254 petition, we deny such authorization. See United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED




                                            3